      Case 6:20-cv-01362-KHV-ADM Document 1 Filed 12/28/20 Page 1 of 25




                        IN THE UNITED STATES DISTRICT COURT
                                    DISTRICT OF KANSAS


CURTIS L. BERRY,              )
            Plaintiff,        )
                              )                               Case. No __________
vs.                           )
                              )                               JURY TRIAL DEMANDED
AIRXCEL, INC and.             )
RV PRODUCTS, Inc.             )                                         COMPLAINT
            Defendants.       )
_____________________________ )


         COMES NOW the Plaintiff, Curtis L. Berry, by and through his undersigned attorney,

Martin J. Keenan of Martin J. Keenan, LLC, and hereby files this Complaint against AIRXCEL,

INC. and RV PRODUCTS, INC. and states and alleges as follows:

                                 I. NATURE OF THE ACTION

       This is action under 42 U.S.C. §1983 Title VII of the Civil Rights Act of 1964, as

amended, 42 U.S.C. §2000e et seq., Title I of the Civil Rights Act of 1991 and the Kansas Act

Against Discrimination (KS Stat. Sec. 44-1001 et seq.), alleging violations of Curtis Berry’s

constitutional and civil rights. Plaintiff was discriminated against, in part, because of his age, 61.

His dismissal and unfair treatment at work before his dismissal were based on his age. At all

times pertinent, Defendants were subject to Discrimination in Employment Act of 1967, as

codified, 29 U.S.C. section 621-634.

       Curtis L. Berry was also subjected to a hostile work environment based upon his race,

Arican-American, insofar as representatives of Defendants treated him unfairly compared to

similarly situated employees regarding the terms and conditions of his employment based on

race, as he is an African-American.
      Case 6:20-cv-01362-KHV-ADM Document 1 Filed 12/28/20 Page 2 of 25




       Curtis L. Berry was subjected to a hostile work environment based upon his sex where a

manager of Defendant made repeated unwanted sexual batteries against Plaintiff and repeatedly

directed unwanted sexual comments toward Plaintiff and discriminated against him regarding the

terms and conditions of his employment based on sex, as he is a male, and retaliated against him

for complaining to him about said unwanted sexual advances and comments.

       Finally, Plaintiff frequently brought to the attention of the Defendants violations of law

and company policy that victimized him and other employees. Plaintiff’s reporting of said legal

violations led to retaliation, and his ultimate discharge on April 13, 2020.




                               II. JURISDICTION AND VENUE


       1.      This Court has original jurisdiction in this action pursuant to 28 U.S.C. §1331 and

1343 and 42 USC §2000e-5, inasmuch as the matter in controversy is brought pursuant to Title

VII of the Civil Rights Act of 1964 and regulations. The Court has pendent claim jurisdiction

under 28 USC §1376 (a).

       2.      At all times pertinent, Defendants were subject to Discrimination in Employment

Act of 1967, as codified, 29 U.S.C. section 621-634.

       3.      Venue is appropriate in this District under USC §1391 (b) and (c). This District

possesses venue of this matter pursuant to 42 USC §2000e-5(f). The jurisdiction of this Court is

invoked to secure protection and redress deprivation of rights guaranteed by federal law, which

rights provide for injunctive relief and other relief for illegal employment discrimination. The

amount in controversy in this action exceeds the jurisdictional limits of this Court.

       4.      Plaintiff complained to his employer about the hostile work environment

discrimination based on his age, race, and sex, and suffered retaliation based on his making the


                                                 2
      Case 6:20-cv-01362-KHV-ADM Document 1 Filed 12/28/20 Page 3 of 25




Defendendants aware of violations of law. Plaintiff also brought to Defendant’s attention

violations of law against his fellow employees. This led to retaliation which violates Kansas

public policy. Palmer vs. Brown, 752 P.2nd 690 (Kan. 1988).



                                     III. PARTIES

       5.      Plaintiff is a resident of Sedgwick County, Kansas, is an African-American, age

61, a male, and was employed by the Defendants for over 38 years. At all times relevant he was a

resident of Sedgwick County.

       6.      Airxcel, Inc. is a Delaware Corporation registered to do business in Kansas. It’s

registered agent for service of process is Melvin L. Adams, 3050 St. Francis, Wichita KS 67219.

       7.      RV Products, Inc. is a forfeited company, formed in Kansas and the resident agent

is Harold Perry at 204 S. Parkdale, Wichita, KS 67209. It appears that RV Products, Inc. no

longer exists and that the only Defendant should be Airxcel, Inc, but because Plaintiff worked for

the RV Products subdivision of Airxcel, Inc, the name RV Products is listed in this lawsuit out of

an abundance of caution.

       8.      At all times pertinent, Plaintiff’s employer Airxcel, Inc and RV Products was

subject to Title VII of the Civil Rights Act of 1964 (as amended), 42 U.S. Section 2000 et seq.

and including any federal and state statutes dealing with hostile work environment, race

discrimination, age discriminatation, and retaliation for reporting violations of the law to

Defendant.

       9.      At all times pertinent, Defendants were subject to Discrimination in Employment

Act of 1967, as codified, 29 U.S.C. section 621-634.




                                                3
      Case 6:20-cv-01362-KHV-ADM Document 1 Filed 12/28/20 Page 4 of 25




                             IV. ADMINISTRATIVE REMEDIES

         10.   The Equal Employment Opportunity Commission (EEOC) investigated this and

granted Curtis a “right to sue” letter, mailed to him on September 30, 2020, EEOC Charge

#563-2020-02416. Furthermore, on December 10, 2020 Plaintiff received a “right to sue” letter

from the Kansas Human Rights Commission. Plaintiff has exhausted his administrative

remedies. When Plaintiff spoke with EEOC representatives to fill out his EEOC complaint, the

EEOC representative refused to listen to anything that happened that was more than 300 days

before the date of the complaint. As a result, the sexual battery and hostile sexual environment

allegation was not made in the EEOC complaint. Likewise, in the demand letter to Defendant by

Plaintiff’s attorney, this was not included, as Plaintiff, a heterosexual, was embarassed to reveal

that he was sexually harassed by another male until days before the lawsuit was filed. Even

though certain wrongful actions occurred before 300 days from the date of Plaintiff’s EEOC

complaint, the actions of Defendants was part of a pattern or practice which started before the

300 day claw back of the EEOC.




                                           V. FACTS

         11.   Plaintiff began working for Defendants in 1981. Plaintiff worked for the company

for almost 39 years. He was a satisfactory employee, or he would not have been at the company

so long. His past evaluations were good, and he received raises in keeping with his good

employment record. Rob Leach became President of Airxcel, Inc in the fall of 2015. Rob Leach

had been Vice President of Operations, occupying a particular office space at the factory. When

he became President of Airxcel/RV Products, he took the physical office of former President

Guinn.

                                                4
      Case 6:20-cv-01362-KHV-ADM Document 1 Filed 12/28/20 Page 5 of 25




          12.   The job of Vice President of Operations was left vacant from the fall of 2015 until

the fall of 2016. During the time of said vacancy, manager Girish Venugopal occupied Leach’s

former physical office that Leach occupied as Vice-President of Operations. Venugopal believed

he was being groomed to become Leach’s replacement as Vice-President of Operations.

Venugopal was passed over for said promotion in the fall of 2016 in favor of a woman, Sandy

Jessop.

          13.   When the COVID-19 crisis hit in 2020, local news media reported on April, 20,

2020: “Airxcel Laying Off Hundreds in Wichita.” Plaintiff, and a majority of the employees,

were furloughed as a part of this COVID-19 slowdown.

          14.   The massive furlough of employees was short-lived, because the COVID-19 crisis

led to industry growth in the Recreational Vehicle sector. Rather than staying at hotels where

they might be exposed to COVID-19, many customers purchased or refurbished their RVs to

limit their exposure to COVID-19.

          15.   This surge in the popularity of RVs led Defendant to bounce back and end the

furloughs and to add new employees. On May 5, 2020, The Wichita Business Journal Reported:

“Airxcel fires back up Wichita production plant.” A July 17, 2020 article stated: “Airxcel hiring

more than 130 in Wichita as RV industry makes a sudden surge.” The workers who were

furloughed were called back. In fact, the factory was only closed for two weeks and then

regained full capacity. However, Plaintiff, age 61, was not asked to return and received a letter

on April 13, 2020 that he was laid off and that the layoff was permanent.

          16.   Defendant made clear the reason for Plaintiff’s firing: the COVID-19 crisis. This

excuse for firing Plaintiff was pretextual. The Defendant consistently communicated to Plaintiff




                                                 5
      Case 6:20-cv-01362-KHV-ADM Document 1 Filed 12/28/20 Page 6 of 25




or his representatives that his dismissal after nearly 39 years was because of the COVID-19

crisis. Said pretext was incoherent, weak, inconsistent and contradictory.

       17.     Plaintiff watched as younger workers that he had trained were called back to

work. Meanwhile, the company has been hiring young people for jobs for which Plaintiff is

qualified.

       18.     Plaintiff was an inspector, and in 2016 and 2017. Plaintiff’s superior, Manager of

Inspection Girish Venugopal, had been moved to the office of Leach and believed he would be

named as Leach’s replacement as Vice President of Operations.

       19.     During this time, up until Sandy Jessop was hired as Vice President of Operations

instead of Venugopal, Venugopal, a supervisor, routinely sexually harassed Plaintiff by touching

him on the buttocks many times, while commenting that he, Venugopal, wanted to have a “nice

ass” like Curtis. Venugopal grabbed Plaintiff’s nipples on many occasion through his shirt and

twisted them like he was adjusting dials on a machine. Venugopal touched Plaintiff’s pectoral

muscles to see if they moved. Venugopal also sat down next to Plaintiff and drew on him with a

magic marker, on his face and arm, neck and clothing on many occasions. Venugopal touched

Plaintiff’s ears in an unwanted and offensive manner..

       20.     All of these actions and statements appeared to be for the sole benefit of

Venugopal’s own sexual gratification. Plaintiff, a heterosexual, asked Venugopal to stop these

unwanted sexual comments and actions, but Venugopal continued them. All of these sexual

actions and comments toward Venugopal were uninvited and unwanted, and Plaintiff asked the

Supervisor Venugopal to stop doing it.

       21.     Venugopal applied to become Vice President of Operations at RV Products, but he

was passed over and a woman, Sandra Jessop, was hired instead in the fall of 2016. Sandra



                                                 6
       Case 6:20-cv-01362-KHV-ADM Document 1 Filed 12/28/20 Page 7 of 25




Jessop had a good relationship with Plaintiff, and Plaintiff had trained her in his body building

business many years earlier. He also trained Venugopal, and Venugopal owed Plaintiff $1,500

dollars for the personal training but did not pay Plaintiff.

        22.     Venugopal became irate at Plaintiff when a woman, Sandy Jessop, was hired for

the Vice President of Operations instead of him. He blamed Plaintiff for nixing his chances for

the job. He knew that Plaintiff and Jessop were longtime friends. Venugopal believed that

Plaintiff recommended Sandy Jessop for the promotion and had reported negative things about

Venugopal to the hiring committee. It is reasonable to assume to Venugopal believed that

Plaintiff reported the sexual harassment to supervisors.

        23.     The day Venugopal learned that Jessop was hired, Supervisor Venugopal ceased

the sexual harassment of Plaintiff completely. Venugopal, however, then began retaliating against

Plaintiff by criticizing his work unfairly, and mocking him by saying: “Curtis, why don’t you go

tell your girlfriend Sandy Jessop about this!” Venugopal was openly hostile to Plaintiff in terms

of work assignments and criticism. Kirk Gibson, another manager, was also angry at Plaintiff

when Jessop got the promotion, and he began mistreating the Plaintiff in concert with Venugopal.

Both Girish Venugopal and Kirk Gibson were angry that a woman got the position and treated

Plaintiff badly as a result.

        24.     Plaintiff was assigned a position as inspector on assembly line #3 in early March

2018. The supervisor of assembly line #3 was Tim Klock. During Plaintiff’s time on the

assembly line, which was about three weeks, Plaintiff was mistreated by Tim Klock in concert

with Giresh Venugopal and Kirk Gibson. Klock was angry that the workers on the assembly line

listened to Curtis, a 38 year veteran, instead of him. Klock made demeaning comments and

actions towards Plaintiff and towards two women on the assembly line. Plaintiff complained to



                                                   7
      Case 6:20-cv-01362-KHV-ADM Document 1 Filed 12/28/20 Page 8 of 25




HR about the hostile work environment created by Venugopal, Kirk Gibson and Tim Klock, but

nothing was done. Girish Venugopal would tell the other two men: “Let’s go mess with Curtis.”

       25.     Although the workers were not unionized, many employees were afraid of

management, so they would share their concerns with Plaintiff about unsafe or unlawful

practices by the company. Due to his experience and personality, employees would routinely ask

Plaintiff to advocate for them with HR if the company was doing something illegal or in

violation of company policy. One supervisor actually told disgruntled employees to “talk to

Curtis,” as if Curtis was a Union representative.

       26.     Because Plaintiff was in a hostile work environment on the assembly line created

by Klock, and Girish Venugopal and Kirk Gibson, Plaintiff was asked to consider moving to the

Warehouse to work for Danielle Collins, the assistant manager of the warehouse. In late March

of 2018 Plaintiff did go to work in the Warehouse with Danielle Collins. He was told that he

would be treated better than he was being treated on the assembly line.

       27.     The company created a new job for Plaintiff in the Warehouse: Inventory Control

and Shipping Quality Improvement Worker. In this new job Plaintiff was required to have a tow

motor license to operate forklifts, but Danielle Collins did not let Plaintiff renew his tow motor

license.

       28.     Shortly after starting his new job in the Warehouse away from the assembly line,

Plaintiff’s scanner needed to be repaired by the IT Department. Plaintiff secured permission from

a superior, Lisa Mitchell, (who was replacing Danielle Collins that day) to walk to the IT

department with his scanner to drop it off there to be repaired. After dropping off the scanner,

Plaintiff walked back to the Warehouse. Assembly Line #3 was on his path to return to the

Warehouse. He walked near the assembly line #3 enroute to return to his work station. Even



                                                    8
      Case 6:20-cv-01362-KHV-ADM Document 1 Filed 12/28/20 Page 9 of 25




though Plaintiff no longer worked for Tim Klock, Klock approached Plaintiff in an intimidating

fashion and put his hand strongly on Plaintiff’s left shoulder as they walked. Plaintiff said: “This

isn’t the 1960’s. You can’t treat people this way.” Klock became angry and pushed Plaintiff into

a stack of boxes.

        29.     After Klock pushed Plaintiff into the boxes, Plaintiff immediately showed Klock

an outdated NAACP membership card he removed from his wallet and said that he would file a

complaint. However, after the incident, a manager, Rick Hawk, told Plaintiff to keep quiet about

the attack and simply pretend that Plaintiff and Tim Klock were friends. Plaintiff filed a

grievance against Klock for using violence against him, but HR blamed Curtis and said: “You

need to stay in the Warehouse.”

        30.     Danielle Collins, Plaintiff’s new boss, got a promotion in late summer of 2018 to

Senior Manager of the Warehouse. Collins treated Plaintiff unfairly and continued the type of

harassment done earlier by supervisors Klock, Giresh Venugopal and Kirk Gibson.

        31.     A decision was apparently made by the company to continue the hostile work

environment for Curtis to try to force him to quit. The company wanted to get rid of Curtis due to

his age, 61, his race, African-American, and as retaliation for his speaking to HR about unlawful

and unfair practices at the company. Although Giresh Venugopal had left the company, the

hostility toward Curtis when Venugopal blamed Curtis for Sandy Jessop getting the promotion

continued under Danielle Collins. Collins was a friend and mentee of Jessop and did not have

any animus about Jessop getting her promotion, but she engaged in cruel and harassing actions

toward Plaintiff to try to get him to quit.

        32.     Danielle Collins “picked on” Plaintiff relentlessly in an unfair and discriminatory

manner. He was singled out for scrutiny, criticism, surveillance and discipline. Collins often



                                                 9
        Case 6:20-cv-01362-KHV-ADM Document 1 Filed 12/28/20 Page 10 of 25




yelled at Curtis, and once referred to him as “boy,” a common racial epithet. He complained

about Danielle’s treatment of him to those in Human Resources about a dozen times but nothing

was done. He complained to company President Leach and also to CFO Debbie Jones. Nothing

was done to reign in Collins. Collins “wrote up” Plaintiff many times and these write-ups were

pretextual. They were a part of an effort to get Plaintiff to quit, or to justify his firing.

         33.    Plaintiff was labelled as a “troublemaker” for simply telling HR about things that

were unlawful or unfair to him and other workers. The new management regime apparently

considered him a threat to any unlawful practices. The efforts of Danielle Collins, Tim Klock

Girish Venugopal and Kirk Gibson were clear attempts to get him to quit.

         34.    He was denied raises, given more work than other workers, and was restricted in

his movement. This unlawful conduct began in 2016 and continued until his last day on the job.

Plaintiff was the lowest paid inspector of any inspector who had been there for 38 years. Plaintiff

received a notice that his layoff due to COVID-19 should be considered permanent on April 13,

2020.

         35.    Plaintiff remained a common laborer for 38 years. He was never promoted to be a

“Lead Person,” or a “Supervisor.” Above the Supervisors are Managers, and then Vice Presidents

and the President. Plaintiff wanted to move up and get a promotion to “Lead Person” or

“Supervisor” but was denied promotions. At times that Plaintiff had serious family issues such as

the death of his father, when he was told by supervisor Girish Venugopal that he could not carry

his phone with him as his father was dying. Plaintiff learned of his father’s death via a voicemail

in an untimely fashion. Other employees seemed to get flexibility for family emergencies, but

Curtis was given no leeway to help his family in dire emergencies.




                                                   10
     Case 6:20-cv-01362-KHV-ADM Document 1 Filed 12/28/20 Page 11 of 25




       36.     As an African-American, Plaintiff helped other African-Americans advocate for

themselves. J.B. Hunt, an African-American, was an inspector and Curtis thought he deserved to

be a Supervisor. Curtis encouraged Hunt to ask for a Supervisor position, and he got one.

       37.     The times that Curtis talked directly to the President of Airxcel about his

mistreatment, the HR staff told him: “You can talk to President Leach about sports such as KU

basketball, but don’t talk to him about work.”

       38.      Plaintiff was a large, muscular black man, and a certified personal trainer.

Plaintiff played college football and was strong and fit. One or more supervisors warned him not

to walk around the factory scaring people. Although Plaintiff was gentle and non-violent, there

was an assumption that his mere presence frighted people.

       39.     The fact that Plaintiff was outspoken with management about violations of law

and company policy seemed to make the management uncomfortable. Although they did not say

overtly that Curtis should “know his place,” a common statement made to blacks, the message he

got from the leadership was to be quiet and stay in one place and don’t complain. A common

complaint by managers was that “The workers listen to Curtis.” So they didn’t want any

employees to talk to him about their woes at work for fear that he would go to HR. The

Warehouse job was a way to finally put Plaintiff “in his place.”

       40.     Danielle Collins monitored Plaintiff on camera like he was a threat, and she

limited his freedom of movement. He was not allowed to leave his work area to get a drink of

water, and even his bathroom breaks were limited. A co-worker would bring Curtis water

because he was not allowed to leave his work area to get a drink of water. There were one or

more drinking fountains in the area Curtis worked, but the water was not cold. There was a jug of

water but it was unclear whether it was sanitary. The Warehouse was not air-conditioned. Other



                                                 11
     Case 6:20-cv-01362-KHV-ADM Document 1 Filed 12/28/20 Page 12 of 25




African-American employees, in addition to Curtis, received harder tasks and more dangerous

tasks than Caucasian employees, often without proper training.

       41.     Other employees were told not to talk to Plaintiff, and Curtis was told not to talk

to other employees. Curtis was isolated from his fellow workers.

       42.     Plaintiff had planned to finish his career with Defendants. He would have worked

at the company at least to the age of 65, or if the company would let him work. He lost his salary,

health insurance benefits, and other benefits. Additionally, it has taken a personal toll on him

beyond the financial loss. He has suffered high blood pressure, and depression due to the actions

of the company.



                                 VI.     CAUSES OF ACTION

                                  FIRST CAUSE OF ACTION

                         EQUAL PROTECTION VIOLATION ONE

       43.     Plaintiff realleges paragraphs 1 to 42 of this Complaint as if fully set forth herein.

       44.     Defendant deprived Plaintiff of rights protected by the Equal Protection clause of

the Fourteenth Amendment to the United States Constitution by establishing, maintaining or

enforcing policies which create or foster age discrimination against older employees. Older

employees suffered a hostile work environment, by treating older employees differently than

employees under age 40, and by retaliating against those, including Plaintiff, who complain

about and/or refuse to countenance a hostile work environment.

       45.     In the alternative, if the acts complained of were not committed by the individual

Defendants pursuant to an official policy, practice or custom of Defendants, they were committed

by the individual Defendants with the purpose and intent of creating or fostering a hostile work



                                                 12
      Case 6:20-cv-01362-KHV-ADM Document 1 Filed 12/28/20 Page 13 of 25




environment, by treating older workers differently than younger workers and by retaliating

against those, including Plaintiff, who complain about and/or refuse to countenance a hostile

work environment toward those over age 40.

        46.     The actions toward the Plaintiff occurred in the scope of their employment.

        47.     Each individual Defendant’s conduct was a proximate cause of damages sustained

by Plaintiff.

        48.     Each individual Defendant acted with reckless or deliberate indifference to the

rights of Plaintiff and with malice.

        49.     Plaintiff has been damaged as a result of the individual Defendant’s acts and

omissions aforesaid.

        WHEREFORE, Plaintiff prays for judgment against Defendant in an amount which will

fully and fairly compensate him for his injuries and damages, for punitive damages in an amount

sufficient to punish Defendant and deter others, for attorney’s fees and costs, for interest as

allowed by law and for such other and further relief as is just in the premises.



                                 SECOND CAUSE OF ACTION

                          EQUAL PROTECTION VIOLATION TWO

        50.     Plaintiff realleges paragraphs 1 to 49 of this Complaint as if fully set forth herein.

        51.     Defendants, through its agents, servants and employees, in their official

capacities, established an official policy, practice or custom of reckless or deliberate indifference

to persons in the position of Plaintiff.

        52.     Defendants have discriminated against African-Americans by establishing,

maintaining and enforcing policies which create or foster a hostile work environment by treating



                                                  13
      Case 6:20-cv-01362-KHV-ADM Document 1 Filed 12/28/20 Page 14 of 25




African-Americans differently than white workers and by retaliating against those, including

Plaintiff, who complain about and/or refuse to countenance a racially hostile work environment.

       53.     In the alternative, if the discriminatory practice of establishing, maintaining and

enforcing policies which create or foster a racially hostile work environment, by treating blacks

differently than whites, and by retaliating against those, including Plaintiff, who complain about

and/or refuse to countenance a racially hostile work environment was not a policy of the

Defendants, it was a practice, procedure, or custom which Defendants and its policy makers had

actual or constructive knowledge.

       54.     Defendant’s policy, custom or practice in general and as applied to Plaintiff in

particular, was purposeful and intentional.

       55.     Defendants deprived Plaintiff of his rights to which he is entitled under the Equal

Protection clause of the Fourteenth Amendment to the United States Constitution, all in violation

of 42 U.S.C. §1983.

       56.     Plaintiff has been damaged as a direct and proximate result of the Defendant’s

acts and omissions aforesaid.

       WHEREFORE, Plaintiff prays for judgment against Defendant in an amount which will

fully and fairly compensate him for his injuries and damages, for attorney’s fees and costs for

interest as allowed by law, and for such other and further relief as is just in the premises.



                                  THIRD CAUSE OF ACTION

                        EQUAL PROTECTION VIOLATION THREE

       57.     Plaintiff realleges paragraphs 1 to 56 of this Complaint as if fully set forth herein.




                                                 14
      Case 6:20-cv-01362-KHV-ADM Document 1 Filed 12/28/20 Page 15 of 25




        58.     Defendants, through its agents, servants and employees, in their official

capacities, established an official policy, practice or custom of reckless or deliberate indifference

to persons in the position of Plaintiff.

        59.     Defendants have discriminated against Plaintiff, a male, by establishing,

maintaining and enforcing policies which create or foster a hostile work environment by treating

males differently than females and by retaliating against those, including Plaintiff, who complain

about and/or refuse to countenance a sexually hostile work environment. Defendant had actual or

imputed knowledge of supervisor Girish Venugopal’s wrongful actions.

        60.     In the alternative, if the discriminatory practice of establishing, maintaining and

enforcing policies which create or foster a sexually hostile work environment, by treating men

differently, and by retaliating against those, including Plaintiff, who complain about and/or

refuse to countenance a sexually hostile work environment was not a policy of the Defendants, it

was a practice, procedure, or custom which Defendants and its policy makers had actual or

constructive knowledge. The actions of supervisor Girish Venugopal towards Plaintiff in regards

to sexual battery and sexual harassment was outrageous and would never have been allowed in a

situation in which a man sexually harassed a woman.

        61.     Defendant’s policy, custom or practice in general and as applied to Plaintiff in

particular, was purposeful and intentional.

        62.     Defendants deprived Plaintiff of his rights to which he is entitled under the Equal

Protection clause of the Fourteenth Amendment to the United States Constitution, all in violation

of 42 U.S.C. §1983.

        63.     Plaintiff has been damaged as a direct and proximate result of the Defendant’s

acts and omissions aforesaid.



                                                 15
      Case 6:20-cv-01362-KHV-ADM Document 1 Filed 12/28/20 Page 16 of 25




       WHEREFORE, Plaintiff prays for judgment against Defendant in an amount which will

fully and fairly compensate him for his injuries and damages, for attorney’s fees and costs for

interest as allowed by law, and for such other and further relief as is just in the premises.



                                 FOURTH CAUSE OF ACTION

                  VIOLATION OF THE CIVIL RIGHTS ACT, TITLE VII,

   VIOLATION OF THE AGE DISCRIMINATION IN EMPLOYMENT ACT OF 1967

       64.     Plaintiff realleges paragraphs 1 to 63 of this Complaint as if fully set forth herein.

       65.     Plaintiff was subjected to offensive conduct from his supervisors who created a

hostile environment, as Plaintiff’s supervisors and superiors were the wrongdoers, having

participated in and/or encouraged the harassment or ignored the harassment after Plaintiff’s

complaints.

       66.     Such conduct was based on Plaintiff’s age.

       67.     The hostile environment affected a term, condition, or privilege or his

employment.


       68.     As a result of Defendant’s acts and omissions, Plaintiff has in the past and will in

the future suffer damages, including, but not limited to, mental and emotional distress; fear;

anguish; humiliation; embarrassment; lost enjoyment of life; lost wages, benefits, future

earnings, and other emoluments of employment.

       WHEREFORE, Plaintiff demands judgment against Defendants in an amount which will

fully and fairly compensate him for his injuries and damages, for interest as allowed by law, for

attorney’s fees, for the costs of this action, and for such other relief as may be just in the



                                                 16
     Case 6:20-cv-01362-KHV-ADM Document 1 Filed 12/28/20 Page 17 of 25




circumstances and consistent with the purpose of Title VII of the Civil Rights Act of 1964, as

Amended., and with the Age Discrimination in Employment Act of 1967.


                                 FIFTH CAUSE OF ACTION

                 VIOLATION OF THE CIVIL RIGHTS ACT, TITLE VII

                                RACIAL DISCRIMINATION

       69.    Plaintiff realleges paragraphs 1 to 68 as if fully set forth herein.

       70.    Defendant discriminated against Plaintiff with respect to terms and conditions of

his employment on the basis of his race in violation of the Title VII of the Civil Rights Act of

1964, as Amended by treating him differently than similarly-situation white co-workers.

       71.    Plaintiff’s race was a motivating factor in the decision-making regarding

Plaintiff’s terms and conditions of employment.

       72.    As a result of Defendant’s acts and omissions, Plaintiff has in the past and will in

the future suffer damages including, but not limited to, mental and emotional distress; fear;

anguish; humiliation; embarrassment; lost enjoyment of life; lost wages, benefits, future

earnings, and other emoluments of employment.

       WHEREFORE, Plaintiff demands judgment against Defendants in an amount which will

fully and fairly compensate her for his injuries and damages, for interest as allowed by law, for

attorney’s fees, for the costs of this action, and for such other relief as may be just in the

circumstances and consistent with the purpose of Title VII of the Civil Rights Act of 1964, as

Amended.

                                 SIXTH CAUSE OF ACTION

                 VIOLATION OF THE CIVIL RIGHTS ACT, TITLE VII

                                   SEX DISCRIMINATION


                                                17
     Case 6:20-cv-01362-KHV-ADM Document 1 Filed 12/28/20 Page 18 of 25




       73.     Plaintiff realleges paragraphs 1 to 72 as if fully set forth herein.

       74.     Defendant discriminated against Plaintiff with respect to terms and conditions of

his employment on the basis of his sex in violation of the Title VII of the Civil Rights Act of

1964, as Amended by treating him differently than similarly-situation white co-workers.

       75.     Plaintiff’s sex was a motivating factor in the decision-making regarding Plaintiff’s

terms and conditions of employment.

       76.     As a result of Defendant’s acts and omissions, Plaintiff has in the past and will in

the future suffer damages including, but not limited to, mental and emotional distress; fear;

anguish; humiliation; embarrassment; lost enjoyment of life; lost wages, benefits, future

earnings, and other emoluments of employment.

       WHEREFORE, Plaintiff demands judgment against Defendants in an amount which will

fully and fairly compensate her for his injuries and damages, for interest as allowed by law, for

attorney’s fees, for the costs of this action, and for such other relief as may be just in the

circumstances and consistent with the purpose of Title VII of the Civil Rights Act of 1964, as

Amended.

                               SEVENTH CAUSE OF ACTION

                  VIOLATION OF THE CIVIL RIGHTS ACT, TITLE VII

                                         RETALIATION

       77.     Plaintiff realleges paragraphs 1 through 76 as if fully set forth herein.

       78.     Plaintiff complained to Defendants about the racism, sexism and age

discrimination he experienced and otherwise opposed practices made unlawful by Title VII of

the Civil Rights Act of 1964, as Amended. Plaintiff also complained to Defendants about

violations of other said laws to Defendants.



                                                 18
      Case 6:20-cv-01362-KHV-ADM Document 1 Filed 12/28/20 Page 19 of 25




       79.     Defendant retaliated against Plaintiff because of his complaints and opposition to

harassment.

       80.     Plaintiff’s race, sex and gender, and his protected activity were motivating factors

in Defendant’s retaliation against him.

       81.     As a result of Defendant’s acts and omissions, Plaintiff has in the past and will in

the future suffer damages including, but not limited to, mental and emotional distress; fear;

anguish; humiliation; embarrassment; lost enjoyment of life; lost wages, benefits, future

earnings, and other emoluments of employment.

       WHEREFORE, Plaintiff demands judgement against Defendants in an amount which

will fully and fairly compensate him for his injuries and damages, for interest as allowed by law,

for attorney’s fees, for the costs of this action, and for such other relief as may be just in the

circumstances and consistent with the purpose of Title VII of the Civil Rights Act of 1964, as

Amended. The wrongful discharge based on his age violates the Civil Rights Act of 1967.




                                 EIGHTH CAUSE OF ACTION

                  VIOLATION OF THE CIVIL RIGHTS ACT, TITLE VII

                                  WRONGFUL DISCHARGE

       82.     Plaintiff realleges paragraphs 1 through 81 as if fully set forth herein.

       83.     Defendant and/or its agents wrongfully discharged Plaintiff in 2020 based on his

age, 61, and his race, African-American, as a result of his age, 61. and as retaliation.

       84.     As a result of Defendant’s acts and omissions, Plaintiff has in the past and will in

the future suffer damages including, but not limited to mental and emotional distress; fear;




                                                 19
     Case 6:20-cv-01362-KHV-ADM Document 1 Filed 12/28/20 Page 20 of 25




anguish; humiliation; embarrassment; lost enjoyment of life; lost wages, benefits, future

earnings, and other emoluments of employment.

       WHEREFORE, Plaintiff demands judgment against Defendant in an amount which will

fully and fairly compensate him for his injuries and damages, for interest as allowed by law, for

attorney’s fees, for the costs of this action, and for such other relief as may be just in the

circumstances and consistent with the purpose of Title VII of the Civil Rights Act of 1964, as

Amended.




                                 NINTH CAUSE OF ACTION

             VIOLATION OF THE KANSAS ACT AGAINST DISCRIMINATION

                             HOSTILE WORK ENVIRONMENT

       85.     Plaintiff realleges paragraphs 1 through 84 as if fully set forth herein.

       86.     Plaintiff was subjected to offensive conduct from his supervisors employed by

the Defendant that created a hostile environment.

       87.     Such conduct was based on Plaintiff’s age, race and the fact that he brought to

light unlawful practices and practices that violated the Defendant’s internal policies.

       88.     The hostile environment affected a term, condition, or privilege of his

employment; and

       89.     As a result of Defendant’s acts and omissions, Plaintiff has in the past and will in

the future suffer damages including, but not limited to, mental and emotional distress; fear;

anguish; humiliation; embarrassment; lost enjoyment of life; and other emoluments of

employment.




                                                 20
     Case 6:20-cv-01362-KHV-ADM Document 1 Filed 12/28/20 Page 21 of 25




       WHEREFORE, Plaintiff demands judgment against Defendants in an amount which will

fully and fairly compensate him for his injuries and damages, for interest as allowed by law, for

attorney’s fees, for the costs of this action, and for such other relief as may be just in the

circumstances and consistent with the purpose of the Kansas Act Against Discrimination.



                                 TENTH CAUSE OF ACTION

             VIOLATION OF THE KANSAS ACT AGAINST DISCRIMINATION

                                 RACIAL DISCRIMINATION

       90.     Plaintiff realleges paragraphs 1 through 89 as if fully set forth herein.

       91.     Defendant discriminated against Plaintiff with respect to terms and conditions of

his employment on the basis of his race in violation of the Title VII of the Civil Rights Act of

1964, as Amended, and the Kansas Act Against Discrimination.

       92.     Plaintiff suffered adverse action including, but not limited to termination of

employment.

       93.     Plaintiff’s race was a motivating factor in the decision-making regarding

Plaintiff's terms and conditions of employment.

       94.     As a result of Defendant’s acts and omissions, Plaintiff has in the past and will in

the future, suffer damages including, but not limited to, mental and emotional distress; fear;

anguish; humiliation; embarrassment; lost enjoyment of life; lost wages, benefits, future

earnings, and other emoluments of employment.

       WHEREFORE, Plaintiff demands judgment against Defendant in an amount which will

fully and fairly compensate him for his injuries and damages, for interest as allowed by law, for

attorney’s fees, for the costs of this action, and for such other relief as may be just in the



                                                  21
     Case 6:20-cv-01362-KHV-ADM Document 1 Filed 12/28/20 Page 22 of 25




circumstances and consistent witht he purpose of the Kansas Act Against Discrimination.



                              ELEVENTH CAUSE OF ACTION

             VIOLATION OF THE KANSAS ACT AGAINST DISCRIMINATION

                                   AGE DISCRIMINATION

       95.     Plaintiff realleges paragraphs 1 through 94 as if fully set forth herein.

       96.     Defendant discriminated against Plaintiff with respect to terms and conditions of

his employment on the basis of his age in violation of the Title VII of the Civil Rights Act of

1964, as Amended, and the Kansas Act Against Discrimination.

       97.     Plaintiff suffered adverse action including, but not limited to termination of

employment.

       98.     Plaintiff’s age was a motivating factor in the decision-making regarding Plaintiff's

terms and conditions of employment.

       99.     As a result of Defendant’s acts and omissions, Plaintiff has in the past and will in

the future, suffer damages including, but not limited to, mental and emotional distress; fear;

anguish; humiliation; embarrassment; lost enjoyment of life; lost wages, benefits, future

earnings, and other emoluments of employment.

       WHEREFORE, Plaintiff demands judgment against Defendant in an amount which will

fully and fairly compensate him for his injuries and damages, for interest as allowed by law, for

attorney’s fees, for the costs of this action, and for such other relief as may be just in the

circumstances and consistent witht he purpose of the Kansas Act Against Discrimination.




                                                 22
      Case 6:20-cv-01362-KHV-ADM Document 1 Filed 12/28/20 Page 23 of 25




                                TWELF CAUSE OF ACTION

           VIOLATION OF THE KANSAS ACT AGAINST DISCRIMINATION

                                         RETALIATION

       100.    Plaintiff realleges paragraphs 1 through 99 as if fully set forth herein.

       101.    Plaintiff complained to Defendant about the age, racial and sex discrimination he

experienced and otherwise opposed practices made unlawful by Title VII of the Civil Rights Act

of 1964, as Amended. and Kansas Law. He also complained on behalf of many coworkers as to

said violations.

       102.    Defendant retaliated against Plaintiff because of his complaints and opposition to

harassment.

       103.    Plaintiff’s age, race and and his protected activity were motivating factors in

Defendant’s retaliation against her.

       104.    As a result of Defendant’s acts and omissions, Plaintiff has in the past and will in

the future suffer damages including, but not limited to, mental and emotional distress; fear;

anguish; humiliation; embarrassment; lost enjoyment of life; lost wages, benefits, future

earnings, and other emoluments of employment.

       WHEREFORE, Plaintiff demands judgment against Defendant in an amount which will

fully and fairly compensate him for his injuries and damages, for interest as allowed by law, for

attorney’s fees, for the costs of this action, and for such other relief as may be just in the

circumstances and consistent with the purpose of the Kansas Act Against Discrimination.




                                                 23
      Case 6:20-cv-01362-KHV-ADM Document 1 Filed 12/28/20 Page 24 of 25




                                THIRTEENTH CAUSE OF ACTION

           VIOLATION OF THE KANSAS ACT AGAINST DISCRIMINATION

                                   WRONGFUL DISCHARGE

        105.    Plaintiff realleges paragraphs 1 through 99 as if fully set forth herein.

        106.    Defendant wrongfully discharged Plaintiff from his employment due to his age,

race, sex and as retaliation.

        107.    As a result of Defendant’s acts and omissions, Plaintiff has in the past and will in

the future suffer damages including, but not limited to, mental and emotional distress; fear;

anguish; humiliation; embarrassment; lost enjoyment of life; lost wages, benefits, future

earnings, and other emoluments of employment.

        WHEREFORE, Plaintiff demands judgment against Defendant in an amount which will

fully and fairly compensate him for his injuries and damages, for interest as allowed by law, for

attorney’s fees, for the costs of this action, and for such other relief as may be just in the

circumstances and consistent with the purpose of the Kansas Act Against Discrimination.



                                     PRAYER FOR RELIEF

        WHEREFORE, the Plaintiff, Curtis Berry, respectfully requests that this Court:

                A.      Grant a permanent injunction enjoining Defendant, its officers, successors,

assigns and all persons in active concert or participation with it, from engaging in any

employment practice which discriminates of age, race, or retaliation.

                B.      Order the Defendant to pay Plaintiff back pay, front pay, compensatory

damages, consequential damages and liquidated damages in the amounts to be proven at trial,




                                                  24
      Case 6:20-cv-01362-KHV-ADM Document 1 Filed 12/28/20 Page 25 of 25




and all other affirmative and equitable relief necessary to eradicate the effects of Defendant’s

unlawful employment practices.

                  C.   Direct the Defendant to expunge all negative reports in Plaintiff’s

personnel file.

                  D.   Order Defendant to pay Plaintiff punitive damages for its malicious and

reckless conduct in an amount to be determined at trial.

                  E.   Award the Plaintiff his reasonable attorney’s fees and expert witness fees.

                  F.   Award Plaintiff his costs in this action.

                  G.   Grant such further relief as the Court deems necessary and proper.



                                    JURY TRIAL DEMAND

       The Plaintiff requests a jury trial on all matters raised in his Complaint.

       Dated this 28 day of December, 2020.



                                                      Respectfully Submitted,

                                                      Curtis L. Berry, Plaintiff



                                                      By:    s/Martin J. Keenan
                                                              Martin J. Keenan, #12340
                                                              Martin J. Keenan, LLC
                                                              1735 W. 21st Street, Suite 200
                                                              Wichita, KS 67203
                                                              (620) 793-0347
                                                              keenanlawyer@gmail.com
                                                              Attorney for Plaintiff




                                                 25
